MEMORANDUM DECISION
                                                                     FILED
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                           May 11 2016, 8:18 am

regarded as precedent or cited before any                            CLERK
                                                                 Indiana Supreme Court
court except for the purpose of establishing                        Court of Appeals
                                                                      and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Timothy J. Burns                                        Gregory F. Zoeller
Indianapolis, Indiana                                   Attorney General

                                                        Jesse R. Drum
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Anthony Bozzo,                                          May 11, 2016
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        49A02-1509-CR-1486
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Amy Jones, Judge
Appellee-Plaintiff.                                     Trial Court Cause No.
                                                        49G08-1412-CM-56413



Altice, Judge.


                                         Case Summary




Court of Appeals of Indiana | Memorandum Decision 49A02-1509-CR-1486 | May 11, 2016      Page 1 of 10
[1]   Following a bench trial, Anthony Bozzo was convicted of Trespass as a Class A

      misdemeanor. On appeal, Bozzo challenges the sufficiency of the evidence

      supporting his conviction.


[2]   We affirm.


                                       Facts & Procedural History


[3]   Bozzo is a graduate student of Indiana University (IU) at the Indiana

      University-Purdue University Indianapolis (IUPUI) campus. In order to carry

      out research related to his coursework, his graduate program issued him a key

      to Room 121 in Cavanaugh Hall (CA 121), which is located on the IUPUI

      campus. Bozzo was not issued a key to any outside doors of Cavanaugh Hall.


[4]   In 2013, Bozzo breached security at Cavanaugh Hall by propping open an

      outside door and leaving the building unsecured after hours. On December 6,

      2013, Sherry Queener, Director of the Graduate Office for IU, sent a letter to

      Bozzo about the breach. She advised Bozzo that “IUPUI Police will not grant

      you access to Cavanaugh Hall after hours in the future and that you should

      arrange your schedule such that you can be out of the building by the time

      IUPUI Police officers lock the building down for the evening or weekends.”

      State’s Exhibits at 4. Cavanaugh Hall closes at 10:00 p.m. Monday through

      Friday and at 7:30 p.m. on Saturday and Sunday.


[5]   Shortly after midnight on February 9, 2014, Officer Scott Dunning, a police

      officer for the IUPUI campus, found Bozzo in CA 121. Bozzo admitted that he


      Court of Appeals of Indiana | Memorandum Decision 49A02-1509-CR-1486 | May 11, 2016   Page 2 of 10
      had attempted to hide from Officer Dunning. After learning Bozzo had been

      notified by letter that he was not permitted to be in Cavanaugh Hall after hours,

      Officer Dunning confiscated Bozzo’s key to CA 121 and issued him a trespass

      warning. The warning informed Bozzo that he was “banned from reentering”

      Cavanaugh Hall after building hours from February 9, 2014, until February 9,

      2016, and that he would be prosecuted for criminal trespass for a violation. Id.

      at 2.


[6]   At approximately 1:30 a.m. on December 22, 2014, Simone Evans,1 an IU

      police officer working the IUPUI campus, found Bozzo and a woman in a

      second-floor classroom in Cavanaugh Hall. Bozzo claimed he was working on

      finals. After learning of the previous trespass warning, Officer Evans arrested

      Bozzo for criminal trespass. On December 31, 2014, the State charged Bozzo

      accordingly.


[7]   A bench trial was held on June 10, 2015, at the conclusion of which the trial

      court found Bozzo guilty of criminal trespass as a Class A misdemeanor. A

      sentencing hearing immediately followed. The trial court sentenced Bozzo to

      one year, with 361 days suspended to probation. As a condition of his

      probation, the trial court ordered that Bozzo “stay away from IUPUI Campus .

      . . through December 31st, 2015 or longer should the university want it to be




      1
          Officer Evans was accompanied by a second officer, Kevin Kinghorn.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1509-CR-1486 | May 11, 2016   Page 3 of 10
      longer.” Transcript at 29. After the restriction is lifted, Bozzo would then be

      permitted in the buildings on the IUPUI campus when open to the public.


                                          Discussion & Decision


[8]   Bozzo argues that the evidence was insufficient to support his conviction.

      Specifically, he contends the State failed to prove (1) that he did not have a

      contractual interest in IUPUI’s property and (2) that the officers were agents of

      the university. Our standard of reviewing challenges to the sufficiency of the

      evidence supporting a criminal conviction is well settled.

              When reviewing a challenge to the sufficiency of the evidence
              underlying a criminal conviction, we neither reweigh the
              evidence nor assess the credibility of witnesses. The evidence—
              even if conflicting—and all reasonable inferences drawn from it
              are viewed in a light most favorable to the conviction. “[W]e
              affirm if there is substantial evidence of probative value
              supporting each element of the crime from which a reasonable
              trier of fact could have found the defendant guilty beyond a
              reasonable doubt.” Davis v. State, 813 N.E.2d 1176, 1178 (Ind.
              2004).


      Bailey v. State, 979 N.E.2d 133, 135 (Ind. 2012).


[9]   To prove trespass as a Class A misdemeanor, the State was required to show

      that Bozzo, “not having a contractual interest in the property, knowingly or

      intentionally enter[ed] the real property of [IU] after having been denied entry

      by [IU] or [IU]’s agent.” Ind. Code § 35-43-2-2(b)(1). A person may be denied

      entry through a personal communication, oral or written. I.C. § 35-43-2-2(c)(1).


      Court of Appeals of Indiana | Memorandum Decision 49A02-1509-CR-1486 | May 11, 2016   Page 4 of 10
[10]   Bozzo first argues that he had a contractual interest in the property by virtue of

       his enrollment as a student and his employment on campus, and as such, he

       could not have been convicted of criminal trespass.


[11]   The phrase “contractual interest in the property” is not defined by the criminal

       trespass statute or elsewhere in the Indiana Code. Our Supreme Court,

       however, has determined that “a contractual interest in the property” should be

       very narrowly defined as “a right, title, or legal share of real property arising out

       of a binding agreement between two or more parties.” Lyles v. State, 970 N.E.2d
140, 143 n. 2 (Ind. 2012).2 The lack of a contractual interest in the real property

       at issue is a material element of the offense that the State must prove beyond a

       reasonable doubt. Id. at 143 n.3. In order to prove the offense of criminal

       trespass beyond a reasonable doubt, “the State need not ‘disprove every

       conceivable contractual interest’ that a defendant might have obtained in the

       real property at issue.” Id. (citation omitted). Rather, the State “satisfies its

       burden when it disproves those contractual interests that are reasonably

       apparent from the context and circumstances under which the trespass is

       alleged to have occurred.” Id.




       2
         As Justice Rucker noted in dissent, prior to this pronouncement by our Supreme Court, the Court of
       Appeals had declared that the term “‘contractual interest,’ as it is used in the criminal trespass statute, refers
       to the right to be present on another’s property, arising out of an agreement between at least two parties that
       creates an obligation to do or not to do a particular thing. Taylor v. State, 836 N.E.2d 1024, 1026 (Ind. Ct.
       App. 2005) (citing A.E.B. v. State, 756 N.E.2d 536, 540 (Ind. Ct. App. 2001)), trans. denied.” Lyles, 970 N.E.2d
       at 144 (Rucker, J. dissenting).

       Court of Appeals of Indiana | Memorandum Decision 49A02-1509-CR-1486 | May 11, 2016                  Page 5 of 10
[12]   By virtue of his status as a student and/or employee of IU, Bozzo had a

       contractual interest in the university’s property. This contractual interest,

       however, was not without limitation. The record clearly reflects that Bozzo’s

       access to Cavanaugh Hall was limited to the building’s regular hours. Although

       Bozzo had a key to CA 121, he was not provided with a key to access the outer

       doors of that building after hours. Officer Evans testified that students are not

       permitted in Cavanaugh Hall after hours, and she was not aware of any special

       privileges granted to Bozzo. Further, after a security breach incident

       occasioned by Bozzo in 2013, he received a written communication from the

       Director of the Graduate Office expressly informing him that he did not have

       after-hours access to Cavanaugh Hall and that he should arrange his schedule

       accordingly. Two months after receiving this letter, Bozzo was found in

       Cavanaugh Hall after hours and issued a trespass warning, which explicitly

       provided that Bozzo was “banned from reentering” Cavanaugh Hall after

       building hours for a two-year period and further warned him that he would be

       prosecuted for criminal trespass for a violation. State’s Exhibits at 2.


[13]   We have before held that when a contractual interest ends, the criminal trespass

       statute is triggered. In Taylor, the defendant was a student who was scheduled

       to attend class from 8:15 a.m. to 10:15 a.m., but was still on school property

       around noon. After the student refused to leave, he was arrested for criminal

       trespass. On appeal, Taylor argued that he had a contractual interest to stay on

       the school’s property. This court affirmed the defendant’s conviction because

       his interest in the school’s property was “limited temporally to when taking


       Court of Appeals of Indiana | Memorandum Decision 49A02-1509-CR-1486 | May 11, 2016   Page 6 of 10
       classes or engaged in other school activities and limited spatially to areas

       necessary to the attendance function.” Taylor, 836 N.E.2d at 1028 (citing Olsen

       v. State, 663 N.E.2d 1194 (Ind. Ct. App. 1996)).


[14]   Like the defendant in Taylor, Bozzo’s contractual interest in IUPUI’s property

       was limited temporally and spatially. He was permitted to access Cavanaugh

       Hall during regular hours without breaking the law. After the building closed,

       his interest ceased. The State’s evidence sufficiently disproved the contractual

       interests that are reasonably apparent from the context and circumstances under

       which the trespass is alleged to have occurred. See Frink v. State, 2016 WL
1158614 *3 (Ind. Ct. App. Mar. 24, 2016) (concluding the lack of contractual

       interest was “reasonably apparent” under the circumstances where defendant

       had been informed numerous times that she was not to be on school property

       and reminded of the trespass warning).


[15]   Bozzo also argues that the State failed to prove that Officer Dunning, who

       issued the written trespass warning, and Officer Evans, who arrested him for

       trespass, were agents of IU. We disagree.


[16]   We have described the elements of an agency relationship as follows:

               “Agency is a relationship resulting from the manifestation of
               consent by one party to another that the latter will act as an agent
               for the former.” To establish an actual agency relationship, three
               elements must be shown: (1) manifestation of consent by the
               principal, (2) acceptance of authority by the agent, and (3)
               control exerted by the principal over the agent. These elements



       Court of Appeals of Indiana | Memorandum Decision 49A02-1509-CR-1486 | May 11, 2016   Page 7 of 10
               may be proven by circumstantial evidence, and there is no
               requirement that the agent’s authority to act be in writing.


       Glispie v. State, 955 N.E.2d 819, 822 (Ind. Ct. App. 2011) (quoting Demming v.

       Underwood, 943 N.E.2d 878, 883 (Ind. Ct. App. 2011)) (citations omitted).


[17]   Here, Officer Dunning testified that he has been “employed with Indiana

       University since 1995” and that he transferred from the Bloomington campus to

       IUPUI in 2011. Transcript at 17. He further testified that one of his duties is “to

       trespass someone who is not supposed to be on school property.” Id. at 18.

       Likewise, Officer Evans testified that she was employed by IU and she had an

       employment contract with IU. She also corroborated Officer Dunning’s

       testimony that as an officer for IUPUI, she “can trespass people.” Id. at 7.

       Officer Evans further described that her duties were to “ensure the safety and

       security of the campus.” Id. at 6.


[18]   Additional evidence demonstrating that Officer Dunning and Officer Evans

       were agents of IU is found in the letters to Bozzo from the Director of the

       Graduate Office. In the December 6, 2013 letter, Queener noted that Bozzo left

       a door to Cavanaugh Hall open “when the building had been locked down by

       police officers in the course of their routine actions.” State’s Exhibits at 4. She

       further advised Bozzo that “IUPUI Police will not grant you access to

       Cavanaugh Hall after hours.” Id. Queener’s February 10 and March 3, 2014

       letters show that Officer Dunning reported to IU administration: “I have

       received a copy of the police action from Sergeant Scott Dunning (Indiana


       Court of Appeals of Indiana | Memorandum Decision 49A02-1509-CR-1486 | May 11, 2016   Page 8 of 10
       University PD – Indianapolis)” and “I was called upon to act based upon the

       report of police action from [Dunning].” State’s Exhibits at 6, 9.


[19]   The State also submitted into evidence an exchange of emails between Brian

       Tomlinson, Assistant Dean of Students for IUPUI, and Bozzo that show IU

       administration and IU police work together. In one exchange, Tomlinson notes

       that the building coordinator “had not provided [Bozzo] additional access or

       permissions to the building beyond what Dr. Queener or IUPD had originally

       instructed.” Id. at 14. In a response to an email from Bozzo, Tomlinson noted,

       “I know that you are concerned about complying with the directives of IUPD.

       I believe Capt. Figg has communicated to you the current status of the no

       trespass order.” Id. at 13. Finally, Bozzo himself acknowledged that IU police

       officers are agents of IU, writing: “I’m forbidden by the police department,

       acting as an agent of the university . . . .” Id. at 12.


[20]   Here, the State’s evidence consisted of more than bald assertions by the IU

       police officers that they were acting as agents of IU. Communications by

       university administration clearly indicate that IU consented to the officers

       acting on behalf of IU and that the officers reported to university

       administration. The testimony of the officers demonstrates that they accepted

       the authority granted them by the university. The State presented ample

       evidence to establish an agency relationship between the IU police officers and

       the university.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1509-CR-1486 | May 11, 2016   Page 9 of 10
[21]   Having concluded that the State’s evidence is sufficient to support the court’s

       determination that Bozzo did not have a contractual interest and that the

       officers were agents of the university, we affirm Bozzo’s conviction for criminal

       trespass as a Class A misdemeanor.


[22]   Judgment affirmed.


[23]   Bailey, J. and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1509-CR-1486 | May 11, 2016   Page 10 of 10